Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-8, 10-13, 16-18 and 20-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “the firmware” in the last paragraph of the claim. However, the claim earlier recites “a host firmware data” and “a decompressed firmware.” This makes “the firmware” indefinite since it is not clear which firmware it is referring to. 
Claims 11 and 21 have similar issues as claim 1.
	Claims 2-3, 6-8, 10, 12-13, 16-18, 20 and 22-23 inherit the deficiencies of claim 1, 11 and 21, respectively.
	Regarding claim 2, the claim recites “and operating system.” However, “an operating system” has already been introduced in claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-13, 16-18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nachimuthu(US 2014/0082262) and Khatri(US 2016/0314002).
Regarding claim 1, Nachimuthu discloses a processor platform comprising: a non-volatile memory coupled to a processing unit via a bus(Figure 3); and a microcontroller to: configure the processing unit to store, on the non-volatile memory(Paragraph 73, NVRAM 560), a heap and a stack for execution of boot code(Paragraph 73), wherein the non-volatile memory includes a first partition for storing files of an operating system installed on the processor platform(Paragraphs 65-66, NVRAM 130 can be partitioned into multiple partitions that have different roles in a platform storage hierarchy. The term "platform storage hierarchy" refers to cache, system memory, mass storage, and firmware memory that serves different purposes, the OS being stored in the mass storage portion 150)  and a second partition for storing the boot code(Paragraphs 65-66, BIOS NVRAM 160), and a third partition for storing data for the host firmware data(Paragraphs 65-66, TPM NVRAM 170), configure the processing unit to begin a first boot process using boot code stored on a storage device to initialize main memory(Paragraph 45, initial instructions executed to initialize key components(i.e. main memory) during a boot process); copy the boot code and a decompressed firmware to the non-volatile memory(Paragraph 80); and configure the processing unit to execute the boot code stored on the non-volatile memory for subsequent booting using the heap and the stack while the heap and the stack are stored on the non-volatile memory(Paragraph 73).

Regarding claim 2, Nachimuthu discloses the processor platform as defined in claim 1, wherein the non-volatile memory stores files of an operating system installed on the processor platform(Paragraph 66).
Regarding claim 3, Nachimuthu discloses the processor platform as defined in claim 1, wherein the non-volatile memory is two level memory that is capable of operating as volatile memory and non-volatile memory(Paragraph 43).
Regarding claim 6, Nachimuthu discloses the processor platform as defined in claim 1, wherein the microcontroller is to transfer at least one of the boot code and boot data from a storage device to the non-volatile memory(Paragraph 72).
Regarding claim 7, Nachimuthu discloses the processor platform as defined in claim 6, wherein the microcontroller is further to decompress at least one of the boot code and the boot data from the storage device before transferring the decompressed at least one of the boot code and the boot data to the non-volatile memory(Paragraph 72).

Regarding claim 10, Nachimuthu discloses the processor platform as defined in claim 1, wherein the processing unit includes a far memory controller coupled to the non-volatile memory to communicate with the non-volatile memory(Paragraph 43).
Claims 11-13, 16-18 and 20-23 recite similar limitations as claims 1-3, 6-8 and 10 and thus are taught by Nachimuthu and Khatri, as explained above.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-8, 10-13, 16-18 and 20-23 have been fully considered but are not found persuasive.
Applicant argues that Nachimuthu does not teach or suggest 3 separate partitions, where a third partition stores host firmware data separately from another partition that stores boot code. Examiner respectfully disagrees.
Nachimuthu discloses at least 3 different partitions(Paragraphs 65-66, Figure 2).  NVRAM 130 can be partitioned into multiple partitions that have different roles in a platform storage hierarchy. The term "platform storage hierarchy" refers to cache, system memory, mass storage, and firmware memory that serves different purposes (e.g., BIOS storage and TPM storage). NVRAM 130 is partitioned into NVRAM storage 150(the claimed first partition), BIOS NVRAM 160(the claimed partition for storing boot code) and TPM NVRAM 170(the claimed third partition for host firmware data).
Thus, Applicant’s arguments are not found persuasive.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640.  The examiner can normally be reached on Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIMESH G PATEL/Primary Examiner, Art Unit 2185